DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of “substantially muzzle shaped” (emphasis added) is unclear.  

Claim Objections
Claim 10 is objected to because of the following informalities:  “a unitary piece of piece ...” should be reworded. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernahan (US 2,407,787).
Regarding claim 1, Kernahan discloses an apparatus capable of packing and transporting a game animal cape and skull, comprising: a hood (10) having an outwardly facing exterior surface connected to an interior surface at an opening perimeter (at 12), wherein the interior surface surrounds a cavity (at 11); and a cape receiver (17) having an outwardly facing exterior surface connected to an interior surface at the opening perimeter, wherein the opening perimeter is contiguous. See Figs. 1-5.
Regarding claim 2, the hood includes at least one connector (22). See Fig. 1. 
Regarding claim 3, Armstrong discloses a strap (21), wherein the at least one connector (end of strap) is affixed to a first end of the strap and the hood is joined to a second end of the strap. See Figs. 1 and 5. 
Regarding claim 4, the hood and cape receiver further include a thin material, comprising: an enclosed interior surface forming a passageway (passage that contains 15) at the opening perimeter; and an exterior surface joined to the opening perimeter. See Fig. 1. 
Regarding claim 5, a cord (15) occupies the passageway, wherein the cord has a first portion extending out of a first passageway opening and a second portion extending out of a second passageway opening, wherein the passageway openings are formed along the opening perimeter. See Fig. 1. 
Regarding claim 6, a cord lock (ends of 15, or holes of passageway) secures the first and second portions of the cord. See Fig. 1. 
Regarding claim 7, a second cord lock is disclosed. See Fig. 1. 
Regarding claim 10, the cape receiver joins the hood as a unitary piece of piece of material. See Fig. 1.
Regarding claim 11, the cape receiver and hood are sewn or glued together. See Fig. 1. 
Regarding claim 12, the cape receiver includes two side straps (outer 21; or 27) converging to a center strap (middle 21), wherein the straps are adjustable in length. See Fig. 2. 
Regarding claim 13, the center strap further includes a corresponding connector (end of 21) and the at least one connector (22) removably attaches to the corresponding connector (21). See Figs. 1 and 5. 
Regarding claim 16, the cape receiver can be made from an elastic material. See col. 2, ll. 35-50.
Regarding claim 17, a mount (27, 29 or 41) is affixed to the flexible sheet. See Fig. 2. 
Regarding claim 18, the flexible sheet is shaped as a mirrored duplication along a centerline. See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kernahan as applied above Armstrong (US 9,181,022).
Regarding claim 8, Kernahan does not disclose a water resistant material. Armstrong, which is drawn to a packing system, discloses an exterior surface of a hood that is water resistant. See col. 3, ll. 1-8. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a water resistant material, as disclosed by Armstrong, for the hood of Kernahan in order to protect items within the packing system from water.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kernahan as applied above.
Regarding claim 9, Kernahan sufficiently discloses the claimed invention. See Fig.1. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cavity be substantially muzzle shaped, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kernahan as applied above Frank (US 6,536,639).
Regarding claims 14 and 15, Kernahan does not disclose the connectors as claimed. Frank, which is drawn to a packing system, discloses connectors (at 17) marked so the user can identify pairing connectors. See Fig. 2; and col. 9, ll. 25-27. Furthermore, Frank discloses using a color-coding system with connectors. See col. 7, ll. 18-22. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use markings on the connectors of Kernahan, as disclosed by Frank, in order to identify things to which the connectors connect, or convey a message to a user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734